Guerry, J.
1. There was sufficient competent evidence introduced by the State from which the flight of the defendant could be inferred, and it was not error for the court to charge thereon.
*308Decided December 20, 1934.
J. A. Drake, for plaintiff in error.
2. There was direct evidence of the commission of the offense charged by the defendant. The law with reference to the proof necessary in cases dependent solely on circumstantial evidence, as provided in the Penal Code (1910), § 1010, was therefore not applicable. Wilson v. State, 152 Ga. 337 (110 S. E. 8) ; Chamblee v. State, 50 Ga. App. (177 S. E. 824).
3. The evidence amply warrants the verdict of guilty. The court did not err in overruling the motion for new trial.

Judgment affU'med.


Broyles, O. J., and MacIntyre, J., concur.